Opinion by
Kincheloe, J.
The owner of the plaintiff company testified that some of the 'bags were dirty and some clean, that they have to be opened up and washed and then hemmed, but that some are sold without hemming. He stated that he sells such clean or hemmed articles as towels or wiping rags, and that he could not sell the present bags as used bags because they were not clean and were full of holes, but after being cleaned and processed he “sold them as tea towels, dish towels, and some of them, big towels.” He also testified that he sold the ones with holes for “second grade or some kind of rag.” The Government introduced in evidence an official sample of the merchandise. The examiner testified that in his opinion it was nothing but a bag and that as far as he could see the bag does not show any signs of having been used before, that it measures 17 by 34 inches, and has markings and printing thereon, presumably in Japanese. From an examination of the official sample it was found that the article is nothing more or less than a cotton bag, that it is clean and entirely without holes, and looks like a new bag. Several cases were cited by the plaintiff, including National Bag & Waste Co. v. United States (T. D. 49564) and Ramallah Trading Co. v. United States (T. D. 47681), but they were found to have no application to the merchandise herein. On the record the protest was overruled.